


EXHIBIT 10.A
[swks.jpg]


FY13 Executive Incentive Plan


1.
Purpose: The FY13 Executive Incentive Plan (the”FY13 Plan”) is designed to
reward key management for achieving certain financial and business objectives.



2.
Plan Period: The FY13 Plan covers the period from September 29, 2012 through
September 27, 2013.



3.
Eligibility: This program applies to the Chief Executive Officer and his direct
reporting senior executives. Other key employees may be added based upon the
recommendation of the Chief Executive Officer and subsequent approval of the
Compensation Committee. Those employees not covered by this plan may be eligible
for other programs established by Skyworks.



4.
Incentive Targets: Participants are eligible to earn a percentage of their base
salary for attaining certain performance objectives. Nominal, target and stretch
incentive awards have been established as follows (shown as a percentage of the
participant's base salary):



Name
Incentive At Nominal
Incentive At Target
Incentive At Stretch
CEO
75.0%
150.0%
300.0%
EVP, GM
40.0%
80.0%
160.0%
CFO
37.5%
75.0%
150.0%
VP Ops, VP Sales
35.0%
70.0%
140.0%
Other VPs
27.5%
55.0%
110.0%



5.
FY13 Metrics: The performance metrics for FY13 are as follows:

 
1st Half Metrics
Metric
Nominal
Target
Stretch
Gross Margin (%)1
REDACTED
REDACTED
REDACTED
Operating Income ($M)1
REDACTED
REDACTED
REDACTED

     1 After incentive


Performance periods are semi-annual. The individual metrics above are for normal
operations and any extraordinary events and/or charges will be brought to the
Compensation Committee for review and approval.


Metrics will be weighted based on corporate performance for the first half of
FY13 as follows:


1st Half Metric Weighting


 
Gross Margin (%)
Operating Income ($)
All Executives
50%
50%






1 of 2
FY13 EIP (1st Half) REDACTED



--------------------------------------------------------------------------------










6.
How the Plan Works: Upon completion of the first six months of the Fiscal Year,
the Chief Executive Officer will provide the Compensation Committee with
recommendations for incentive award payments to the named participants of the
plan. The Committee will review the recommendations and approve the actual
amount to be paid to each participant. The Committee will rely upon the CEO for
the appropriate distribution of the authorized incentive pool. The same process
will occur for the 2nd 6 months of the Fiscal Year. All incentive award payments
under the FY13 Plan, if earned, will be paid by March 15th of the calendar year
following the end of the fiscal year in which the performance occurs.



7.
Administration: Actual performance between the Nominal and Target metrics will
be paid on a linear sliding scale beginning at the Nominal percentage and moving
up to the Target percentage. The same linear scale will apply for performance
between Target and Stretch metrics. In order to fund the incentive plans and
insure the overall Company's financial performance, the following terms apply.



◦
No incentive award will be paid unless the Company meets its Nominal operating
income goal after accounting for any incentive award payments.



◦
Payout for the first six month performance period will be capped at 80% of
earnings with 20% being held back until the end of the fiscal year based on
sustained performance.



◦
Incentive payments will be processed in a timely manner at the completion of
each six month performance period. Skyworks' CEO, subject to approval by the
Compensation Committee, retains discretion to award below nominal or above
Stretch and to modify all individual incentive payments to ensure equitable
distribution of incentives; such modifications may include, but are not limited
to, the delivery of equity or similar instruments in lieu of cash payments.



◦
Any payout shall be conditioned upon the Participant's employment by the Company
on the date of payment; provided, however, that the Compensation Committee may
make exceptions to this requirement, in its sole discretion, including, without
limitation, in the case of a participant's termination of employment,
retirement, death or disability.



8.
Taxes: All awards are subject to federal, state, local and social security
taxes. Payments under this Plan will not affect the base salary, which is used
as the basis for Skyworks' benefits program.



9.
Amendments: The Company reserves the right to amend or terminate the FY13 Plan
at any time in its sole discretion.




2 of 2
FY13 EIP (1st Half) REDACTED

